DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,406,549 in view of Peter et al ‘013.   Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a system for treating a surface comprising a wheeled vehicle/cart comprising: a frame; and a plurality of wheels rotatably coupled with the frame; a lift structure coupled with the frame, the lift structure comprising: a mast; and a plurality of spray heads coupled with the mast/a carriage slidably coupled with the mast and plurality of first and second spray heads coupled with the carriage; and a pump in fluid communication with the plurality of spray heads/plurality of first and second spray heads and configured to distribute a fluid to the plurality of spray heads/plurality of first and second spray heads, except for the plurality of spray heads arranged vertically.  Peter et al ‘013 discloses a system for treating a surface comprising a wheeled vehicle comprising a frame 16 and a plurality of wheels 28 coupled with the frame; a lift structure coupled with the frame comprising a mast 38 with a carriage 35 slidably coupled with the mast and a plurality of spray heads 20 coupled with a support post 18 on the carriage and arranged vertically along the mast.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spray heads of U.S. Patent No. 10,406,549 arranged vertically, as taught by Peter et al ‘013, since such a modification provides a wider area of spray coverage which would more efficiently and effectively paint a surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith ‘755.
Griffith ‘755 discloses a system for treating a surface comprising a wheeled vehicle comprising a frame 14 and a plurality of wheels 15 couple with the frame; a lift structure coupled with the frame and configured for selective attachment to the wheeled vehicle, the lift structure comprising a mast 37/40 and a plurality of spray heads 42 coupled with the mast and arranged entirely vertically along the mast.
Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter et al ‘013.
Peter et al ‘013 discloses a lift structure 38/35/18 for treating a surface configured for selective attachment to wheeled vehicle 16/28 comprising a mast 38 and a plurality of spray heads 19/20 coupled with the mast and arranged vertically.  See Figures 1-5 and col. 3, line 36 through col. 7, line 4.
As to claim 18, see that the spray heads 20 are slidably coupled with the mast by threaded shaft and handle assembly 50 which adjusts the arm 19 of the spray head 20.
As to claim 19, note carriage 35 slidably coupled on mast 38 and movable between a raised position and a lowered position, see Figure 1 and vertical up and down movement direction arrow 39.
 	As to claim 20, note support post 18 and each spray head of the plurality of sprays is coupled with the support post by threaded shaft and handle assembly 50.
	As to claim 21, each of the spray head of the plurality of spray heads is slidable along the support post 18 relative to the other spray heads.  See col. 5, lines 38-54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al ‘013 in view of  Logan et al’833.
Peter et al ‘013 discloses a system for treating a surface comprising a wheeled vehicle comprising a frame 16/26 and a plurality of wheels 28 rotatable coupled with the frame; a lift structure couple with the frame and comprising a mast 38 and a plurality of spray heads 20 coupled with the mast and arranged vertically, except for a pump in fluid communication with the plurality of spray heads and configured to distribute a fluid to the plurality of spray heads and a plurality of triggering mechanism.  Logan et al ‘833 discloses a system for treating a surface comprising a wheeled vehicle with a frame 20, a plurality of wheels 18; a lift structure comprising a mast 42 and carriage 52 coupled with the frame; a plurality of spray heads 220 coupled with mast and a plurality of triggering mechanisms each being associated with a respective spray head and configured to facilitate selective dispensation of paint therefrom and are operably coupled together to facilitate substantially simultaneous dispensation of paint from the plurality of spray heads, see col. 13, lines 41-60; and a pump 274 in fluid communication with the plurality of spray heads and configured to distribute a fluid to the plurality of spray heads, see col. 13, lines 9-40.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a pump in fluid communication with the plurality of spray heads and configured to distribute a fluid to the plurality of spray heads in the apparatus of Peter et al ‘013, as taught by Logan et al ‘833, since Peter et al ‘013 discloses that the line 23 can be a fluid line connected to a source of coating material to be sprayed on an object and providing a pump as taught by Logan et al ‘833 would provide a source of coating material in fluid communication with the plurality of spray heads and would be configured to distribute a fluid to the plurality of spray heads.
As to claim 2, see Figure 1 of Peter et al ‘013.
As to claim 3, see Figure 1 of Peter et al ‘013.
As to claim 4, see Peter et al ‘013, the heads 20 are slidably coupled with the mast by threaded shaft and handle assembly 50 which adjusts the arm 19 of the spray head 20.
As to claim 5, see Peter et al ‘013, note carriage 35 slidably coupled on mast 38 and movable between a raised position and a lowered position, see Figure 1 and vertical up and down movement direction arrow 39.
As to claims 6 and 7, see Peter et al ‘013, note support post 18 and each spray head of the plurality of spray heads is coupled with the support post by threaded shaft and handle assembly 50 and where each of the spray head of the plurality of spray heads is slidable along the support post 18 relative to the other spray heads.  See col. 5, lines 38-54.
As to claims 8 and 15, see Peter et al ‘013 and threaded shaft and rotatable handle/knob assembly 50 which adjusts the arm 19 of the spray head 20 and secures the spray head to the support post.
As to claim 9 and 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of triggering mechanisms, each being associated with a respective spray head in the apparatus of Peter et al ‘013, as taught by Logan et al ‘833, since with such a modification remote operation and selective spraying would be provided and would facilitate paint spraying of the surfaces.
As to claims 14 and 15, see Peter et al ‘833 and support post 18 and plurality of spray heads are slidably coupled with the support post by threaded shaft and handle assembly 50 and where each of the spray head of the plurality of spray heads is slidable along the support post 18 relative to the other spray heads.  See col. 5, lines 38-54.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Melendez ‘657, Campbell ‘140, Browning ‘206, Gauthier et al ‘860, and Pilott et al ‘387 show various types of systems for treating a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752